REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to an optical metrology system.

[2]	Prior art was found for the claims as follows:
Balogh (US 2012/0127320) discloses the following claim limitations:
An optical metrology system (FIG. 4) for measuring imperfections in alight field generated by a display ([0107], imperfections in the light field are detected for calibrating the system), the optical metrology system comprising:
a display (12) configured to project a target light field comprising a virtual object having an intended focus position ([0043], [0094], [0107], [0108], a test pattern image having nominal positions is projected) ,
a camera (2d) configured to obtain images of the target light field ([0073], a camera is used for imaging the projected tight field test pattern);
a hardware processor programmed with executable instructions to ([0063], a hardware processor executes a program):
access one or more images corresponding to a portion of the light field ([0107], the test pattern images are processed to detect imperfections in the Light field). 

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “generate a vector field based at least partly on the image captured by the camera, the vector field comprising vectors 

calculate, based at least partly on the vector field, at least one of: a centration correction, an aggregate rotation correction, an aggregate scaling correction, or a spatial mapping, for the display;

calculate, based at least partly upon the image captured by the camera, luminance values corresponding to a plurality of points on the display layer; and

calculate, based at least partly on the determined luminance values, a luminance flattening correction or a chromatic balancing correction, for the display.”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-14 are allowed.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488